Response to Amendment
This action is in response to Amendments made on 12/30/2020, in which: claim 1 is amended, claims 3, 7-10, 15-16, 19, 22-25 are previously presented and claims 2, 4-6, 11-14, 17-18, 20-21 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art as best exemplified by Bacon and Marucheau does not teach or render obvious a hybrid power system comprising a first and second power source, wherein the first power source being that of a combustion engine, hydraulic power source or an electric engine with a battery and the second power source being different than the first power source and comprising a decomposition gas generator coupled to a turbine and a drive system. The decomposition gas generator having a plurality of gas cartridges and a plenum chamber positioned between the turbine and the gas cartridges in fluid communication with each other and the decomposition gas generator is configured such that each of the plurality of gas cartridges are independently activated to release gas to the plenum chamber to control the power outfit of the turbine. The prior art of Bacon teaches an aircraft with wings and having a first and second power source, a turbine and a drive system, but fails to disclose anything regarding a decomposition gas generator with a plurality of gas cartridges, a plenum chamber positioned between the gas cartridges and the independent activation of said gas cartridges. The prior art of Marucheau teaches a power system for a VTOL with first a second power sources, a decomposition gas generator, two separate generators and a plenum chamber or combustion chamber within each of the generators, but also .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AARON M RODZIWICZ/            Examiner, Art Unit 3642                                                                                                                                                                                            
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642